         Case 2:09-cv-00730-CMR Document 127 Filed 08/02/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: AVANDIA MARKETING, SALES                         :          MDL NO. 1871
        PRACTICES AND PRODUCTS                           :          07-MD-1871
        LIABILITY LITIGATION                             :

                                                         :
 THIS DOCUMENT RELATES TO:                               :
                                                         :
 Allied Services Division Welfare Fund                   :
                                                         :
                       Plaintiff,                        :          Civil Action No. 09-730
 v.                                                      :
                                                         :
 SmithKline Beecham Corporation d/b/a                    :
 GlaxoSmithKline                                         :
                    Defendant.                           :

                                    ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Kindly enter the appearance of Bryan F. Aylstock as counsel in this case for James R.

Dugan, II, Esq., Dugan Law Firm, Art Sadin, Esq. and Sadin Law Firm in connection with

GlaxoSmithKline’s Motion for Sanctions

Dated: August 2, 2019                                   Respectfully submitted,
                                                        s/ Bryan F. Aylstock
                                                        Bryan F. Aylstock, Lead Counsel
                                                        Florida State Bar No. 078263
                                                        Aylstock, Witkin, Kreis & Overholtz, PLLC
                                                        17 East Main Street
                                                        Suite 200
                                                        Pensacola, FL 32502
                                                        Tel.: (850) 202-1010
                                                        baylstock@awkolaw.com
                                                        Attorneys for James R. Dugan, II, Dugan
                                                        Law Firm, Art Sadin, and Sadin Law Firm
        Case 2:09-cv-00730-CMR Document 127 Filed 08/02/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I, Bryan F. Aylstock, hereby certify that on August 2, 2019, I caused a copy of the foregoing

Entry of Appearance to be filed electronically via the Court’s electronic filing system. Those

attorneys who are registered with the Court’s electronic filing system may access these filings

through the Court’s system, and notice of these filings was served upon these parties by operation

of the Court’s electronic filing system:


       Nina M. Gussack
       Anthony Vale
       Yvonne McKenzie
       PEPPER HAMILTON, LLP
       3000 Two Logan Square
         th
       18 and Arch Streets
       Philadelphia, PA 19103
       (215) 981-4000
       Attorneys for Defendant GlaxoSmithKline LLC

Dated: August 2, 2019                                        /s/ Bryan F. Aylstock
